Citation Nr: 0734957	
Decision Date: 11/06/07    Archive Date: 11/19/07

DOCKET NO.  05-32 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for arthritis claimed 
as secondary to service-connected left ankle disability.

2.  Entitlement to service connection for arthritis claimed 
as secondary to service-connected right knee disability.

3.  Entitlement to an increased rating for residuals of 
reconstructive surgery, left ankle, currently rated as 20 
percent disabling.

4.  Entitlement to an increased rating for chondromalacia, 
right knee, status post lateral release, currently rated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active service from August 1981 to December 
1981, from December 1982 to October 1986, and from June 1987 
to September 1989.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

In June 2007 the veteran testified at a hearing before the 
undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record.  In connection with the hearing 
the veteran submitted a private medical report (dated in 
February 2000), accompanied by a waiver of RO consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claims must be remanded for further 
action.

The veteran seeks service connection for arthritis, secondary 
to his service-connected left ankle and right knee 
disabilities, and increased ratings for his service-connected 
left ankle and right knee disabilities.  At his June 2007 
Board hearing, the veteran indicated that he was receiving 
treatment, including medication for his arthritis and 
inflammation, from a private physician, Dr. Peddireddy. (Tr., 
at pages 16-17).  While the veteran appeared to indicate that 
VA was aware that he was receiving treatment from Dr. 
Peddireddy, the Board notes that no records belonging to the 
office of Dr. Peddireddy are associated with the claims file.  
As such records are relevant to the issues on appeal, the 
Board finds that an effort to obtain such records should be 
made.

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The AOJ should contact the veteran 
and request that he furnish the address 
and dates of treatment received (for his 
left ankle and right knee) from Dr. 
Peddireddy.  After securing the necessary 
authorizations for release of this 
information, the RO should seek to obtain 
copies of all treatment records referred 
to by the veteran, and which have not 
already been associated with the claims 
folder.

2.  Whether or not additional evidence is 
received, schedule the veteran for an 
appropriate VA examination to determine 
the nature and severity of his service-
connected left ankle and right knee 
disabilities.  The claims file must be 
made available to the examiner for review 
in connection with the examination.  All 
indicated studies should be performed, 
and all findings reported in detail.

Following examination of the veteran and 
review of the claims file, the examiner 
should specifically state whether the 
veteran has arthritis of the left ankle 
and/or the right knee.  If arthritis of 
the left ankle and/or right knee is 
found, the examiner should provide an 
opinion as to whether it is at least as 
likely as not that the veteran's left 
ankle and/or right knee arthritis is 
related to his service-connected left 
ankle disability or right knee 
disability.  The examiner must explain 
the rationale for all opinions given.

3.  The AOJ should then readjudicate the 
claims on appeal.  If any benefit sought 
is not granted to the veteran's 
satisfaction, a supplemental statement of 
the case should be issued, and the 
veteran and his representative should be 
afforded the appropriate period to 
respond.  Thereafter, the case should be 
returned to the Board, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).





